                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:18-mj-113 EFB

ZACHARY BURTON LANE

                              Defendant.


                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Zachary Burton Lane
 Detained at           Idaho State Correctional Center
 Detainee is:          a.)     ☒ charged in this district by: ☐ Indictment ☐ Information ☒ Complaint
                                  charging detainee with: 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 922(g)
                  or   b.)     ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                    is currently being served at the detaining facility


                       Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:                                /s/ Paul A. Hemesath
                       Printed Name & Phone No:                  Paul A. Hemesath, (916) 554-2700
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.

 Dated:    June 13, 2019
                                                              Honorable Edmund F. Brennan
                                                              U.S. MAGISTRATE JUDGE

Please provide the following, if known:
 AKA(s) (if                                                                               ☒Male      ☐Female
 Booking or CDC #:      #129935                                                           DOB:       xx/xx/1990
 Facility Address:      14601 S. Pleasant Valley Rd Kuna ID 83634                         Race:
 Facility Phone:        208-331-2760                                                      FBI#:
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
